Citation Nr: 1523715	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-02 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability, to include as secondary to service-connected traumatic arthritis of the lumbar spine.  

2.  Entitlement to service connection for  acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.  

3.  Entitlement to service connection for  left knee disability, to include as secondary to service-connected traumatic arthritis of the lumbar spine.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1971 to December 1971, and in the Army from November 1990 to September 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued in November 2010, March 2011, and December 2011.  

In the November 2010 rating decision, the RO denied service connection for PTSD, after which the Veteran filed a notice of disagreement later that same month.  

In the March 2011 rating decision, the RO denied the Veteran's request to reopen the previously denied claim for service connection for a right knee disability, denied service connection for left knee degenerative joint disease, and continued a 30 percent rating for service-connected lumbar spine traumatic arthritis.  The Veteran filed an NOD as to the right and left knee and lumbar spine claims in April 2011.  

In the December 2011 rating decision, the RO, inter alia, , denied service connection for bilateral hearing loss and tinnitus, after which the Veteran filed an NOD in January 2012.  

In January 2013, the RO issued a statement of the case (SOC) that addressed all issues discussed above, after which the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

In March 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the March 2014 hearing, the Veteran withdrew from appeal the claim for an increased rating for service-connected lumbar spine traumatic arthritis.  

As regards characterization of the appeal involving psychiatric disability, the record reflects that, in May 2010, the Veteran filed a claim seeking service connection for PTSD (from which the current appeal arose.  Notably, in a  September 2005 rating decision, the RO originally denied a claim for service connection for depression on the basis that the Veteran did not have diagnosis of such disability, as the evidence contained a diagnosis of adjustment disorder but not depression.  Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal as to the denial of his depression claim.  Nevertheless, review of the evidentiary record reveals a November 2005 VA outpatient treatment record which reflects that the Veteran was diagnosed with depressive disorder, not otherwise specified, among other disabilities.  The November 2005 VA outpatient treatment record was not associated with the claims file within one year of the September 2005 rating decision but was, instead, associated with the claims file with the Veteran's file from the Social Security Administration in March 2010.  

While the November 2005 VA treatment record was not in the claims file within one year of the September 2005 rating decision, it was in the constructive possession of VA adjudicators when it was generated and, thus, must be considered as having been of record within one year of the September 2005 decision.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board also finds the November 2005 VA treatment record clearly constituted new and material evidence as contemplated by 38 C.F.R. § 3.156(b), as it showed a diagnosis of depression, was not of record at the time of the previous decision, and relates to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that the September 2005 rating decision did not become final and, thus, the claim for service connection for depression remained an original claim that was never readjudicated based upon all evidence of record.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

Moreover, because the evidentiary record contains multiple psychiatric diagnoses, the Board has expanded the claim adjudicated as one for  service connection for PTSD as a claim for service connection for acquired psychiatric disability, to include PTSD and depression, to encompass all psychiatric disabilities reflected in the record.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic files located in  the Veterans Benefit Management System (VBMS) and the Virtual VA claims processing system.  These electronic records  have been reviewed in connection with the Veteran's appeal. 

The Board's decision addressing the petition to reopen the claim for service connection for a right knee disability is set forth below.  The claims for service connection for left knee disability, acquired psychiatric disability, bilateral hearing loss, and tinnitus are addressed in the remand following the order; those matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In rating decisions dated in April and September 2010 rating decision, the RO denied service connection for right knee chondromalacia, to include as secondary to service-connected sensory deficit affecting the left lower extremity and service-connected traumatic arthritis of the lumbar spine; although notified of the denials, the Veteran did not initiate an appeal of either decision, and no pertinent exception to finality applies. 
3.  Additional evidence associated with the claims file since September 2010 is cumulative and redundant of evidence of record at the time of the prior denials, does not relate to unestablished facts necessary to substantiate the claim for service connection for right knee chondromalacia, to include as secondary to service-connected traumatic arthritis of the lumbar spine, and/or does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April and September 2010 rating decisions in which the RO denied service connection for right knee chondromalacia, to include as secondary to service-connected traumatic arthritis of the lumbar spine, are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.310, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen the claim for service connection for right knee chondromalacia, to include as secondary to service-connected traumatic arthritis of the lumbar spine.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

Effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014). 

In a pre-rating January 2011 pre-rating letter, the RO provided notice to the Veteran explaining the reasons why his service connection claim for a right knee condition was previously denied (although no longer required) and the general definition of new and material evidence.  The letter also informed the Veteran of the information and evidence was needed to substantiate his underlying service connection claim, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The March 2011 rating decision reflects the initial adjudication of the Veteran's claim after issuance of this letter.  Accordingly, the Board concludes that the January 2011 letter satisfied the notice requirement in this case.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claim on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records were obtained.  The file also contains the Veteran's records from the Social Security Administration (SSA).  Significantly, neither the Veteran nor his representative specifically identified, and the record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not been obtained.  

The Board notes that VA has not obtained an examination or opinion in conjunction with the Veteran's application to reopen his claim of entitlement to service connection for right knee chondromalacia.  However, as explained below, on these facts, no such examination or opinion is required.  

As regards the Board hearing, it is noted that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the March 2014 hearing, the undersigned Veterans Law Judge identified the issues on appeal and the hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis for, and the bases for denial of, the Veteran's claims, and the evidence associated with the record.  With respect to the claim herein decided, testimony was elicited from the Veteran as to why he believes service connection is warranted for his right knee disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed by the undersigned, the Veteran, and his representative.  See Bryant, 23 Vet. App. at 497.   While the undersigned did not explicitly suggest the submission of any specific evidence, nothing during the hearing or at any other time gave rise to the possibility that any additional, existing relevant evidence had been overlooked with respect to the claim.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Under the legal authority in effect in 2010 and presently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In an April 2010 rating decision, the RO denied service connection for right knee chondromalacia, claimed as secondary to service-connected sensory deficit affecting the left lower extremity and service-connected traumatic arthritis of the lumbar spine.  The evidence of record at that time consisted of the Veteran's service treatment records, VA treatment records, and VA examination reports dated September 2009 and March 2010.  The RO denied the Veteran's right knee claim on the basis that there was no evidence of a right knee disability during service and the March 2010 VA examiner opined that the current right knee disability was not likely the direct or proximate result of his service-connected sensory deficit affecting the left lower extremity or service-connected traumatic arthritis of the lumbar spine.  

The RO re-adjudicated the Veteran's right knee claim in a September 2010 rating decision, after the Veteran filed a claim seeking service connection for a "swollen and weak right knee."  See May 2010 VA Form 21-526b.  However, the RO continued to deny the Veteran's claim on the basis that the evidence did not show a right knee disability during service or as secondary to his service-connected lumbar spine disability.  

Although notified of both denials and of his appellate rights, the Veteran did not initiate an appeal following the April or September 2010 rating decision, and no pertinent exception to finality applies  No additional evidence relevant to the right knee was received during the one-year appeal period (from the date of notification of the most recent, September 2010 decision) nor have any additional service records been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Accordingly, the April and September 2010 denials of service connection for right knee chondromalacia became final and are not subject to revision on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in November 2010.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.  

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  As noted, the September 2010 rating decision is the last final denial of the Veteran's right knee claim.  

Pertinent evidence added to the claims file since September 2010 consists of VA treatment records, a February 2011 VA examination report, and oral and written statements by the Veteran.  During the March 2014 Board hearing, the Veteran testified that his doctor told him his right and left knee disabilities could be secondary to his service-connected lumbar spine disability.  

While this evidence is "new," in the sense that it was not associated with the record at the time of the last final decision, the evidence is essentially cumulative of the evidence of record previously of record, as it continues to document the Veteran's complaints and treatment for right knee pain, and reiterates his previously advanced contentions that his right knee disability is secondary to his service-connected lumbar spine disability.  Moreover, none of this evidence is "material" because it does not relate to an unestablished fact necessary to substantiate the claim and, therefore, does not raise a reasonable possibility of substantiating the claim.   See 38 C.F.R. § 3.156(a).  Notably, the evidence does not include any additional medical evidence or opinion establishing, or even suggesting, an etiologic relationship between the Veteran's right knee disability and his service-connected lumbar spine disability, any other service-connected disability, or his military service; nor  does the new evidence advance a new theory of entitlement, which could trigger the need for an additional VA examination or opinion.  

As a result, the newly received evidence is not considered new and material evidence to reopen the previously denied claim of service connection for right knee chondromalacia, and, hence, does not trigger the Secretary's duty to assist in providing a VA examination with an opinion addressing the etiology of his right knee disability.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion).

VA has no specific duty to conduct an examination with respect to the claim on appeal requiring the presentation of new and material evidence to reopen it, because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).  As the Veteran's right knee claim is not reopened, there is no obligation on the part of VA to provide a medical examination or opinion in connection with this claim.  

The Board also points out that Veteran cannot reopen the claim solely on the basis of his own lay assertions.  To the extent the Veteran attempts to establish the etiology of right knee disability on the basis of his own statements, the Board emphasizes that the matter of whether the Veteran has right knee disability as a result of service or service-connected spine disability-the matter on which this claim turns-is a complex medical matter, outside the realm of knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 , n.4 (Fed. Cir. 2007) (providing that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer) as the Veteran is not shown to have the education, training and expertise to competently opine on such a complex medical matter, such lay assertions, alone, even if new, cannot serve as a predicate to reopen the previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993

For all the foregoing reasons, the Board finds that new and material evidence has not been received to reopen the claim  for service connection for right knee chondromalacia, to include as secondary to service-connected lumbar spine disability, and that the April and September 2010 denials remain final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for right knee chondromalacia, to include as secondary to service-connected traumatic arthritis of the lumbar spine, has not been received, the request to reopen the claim is denied.



REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining in this appeal is warranted.

As for the Veteran's claim for service connection for left knee disability, alleged to be secondary to his service-connected lumbar spine disability, on VA examination in February 2011, the Veteran was diagnosed with degenerative joint disease (DJD).  The examiner opined that Veteran's left knee DJD is less likely as not caused by or a result of his service-connected lumbar spine disability, noting that there was no reported injury to the left knee in service, that DJD may be related to an injury, aging process, or overuse, and that the Veteran's line of work may likely have resulted in overuse.  

While the February 2011 VA examiner provided a nexus opinion addressing direct causation between the current left knee disability and service-connected lumbar spine disability, the Board finds that the rationale provided in support of the negative nexus opinion is lacking.  Indeed, the February 2011 VA examiner noted that there was no reported injury to the left knee in service, which is relevant to whether the left knee disability was incurred in service, not whether it is caused by or is a result of his service-connected lumbar spine disability.  Moreover, while the examiner noted the Veteran's line of work may have resulted in overuse, it is not clear if he considered whether overuse of the left knee has occurred as a result of the functional effects of his service-connected lumbar spine disability, such as an altered gait.  In addition, the VA examiner did not explicitly address whether the current left knee disability is/was aggravated by the service-connected lumbar spine disability.  

Given these deficiencies, the Board finds that further medical opinion is needed to address whether the Veteran's left knee DJD was caused or is or was aggravated by his service-connected lumbar spine disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the Veteran's claim for acquired psychiatric disability, he has asserted that such disability is the result of an incident during his service in the Air Force when he was placed in a unit with soldiers who were deemed unqualified to service because of a suspected mental deficiency.  

The Veteran was afforded a VA mental disorders examination in January 2005, during which he was diagnosed with psychosis, NOS.  While the STRs were not available for review at that time, the VA examiner stated that the Veteran's history was most suggestive of low-intensity psychotic process that started on active duty.  

The Veteran was afforded another VA mental disorders examination in December 2005, during which he was diagnosed with schizoaffective disorder.  The December 2005 VA examiner opined that the Veteran's schizoaffective disorder was not caused by service, but he also opined that the Veteran's mental illness began during military service, without any further comment or rationale.  

The post-service evidence also shows the Veteran has been variously diagnosed with psychosis, NOS, delusional disorder, not otherwise specified (NOS), depression, NOS, anxiety, PTSD, and dysthymia.  See VA outpatient treatment records dated January, July, November, and December 2005, and October and November 2006.  

Despite the foregoing evidence suggesting that the Veteran's post-service psychiatric disability-however diagnosed-may have had its onset during service, there is no medical opinion of record that reconciles the various diagnoses of record or provides an adequate medical opinion, with rationale, that addresses whether the Veteran has a current psychiatric disability that is related to his periods of active miliary service, to include the in-service incident reported by the Veteran.  

Under these circumstances, the Board finds that further VA examination to obtain further medical findings and opinions consistent with the above-based on examination of the Veteran, full review of the his in- and post-service medical history and his assertions, and supported by complete, clearly-stated rationale-is needed to resolve this claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Hence, the RO should arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychiatrist, at a VA medical facility (or VA contract facility).  

As regards the claims for service connection for hearing loss and tinnitus, during  the March 2014 Board hearing, the Veteran testified that, when he served in the Air Force, he lived in barracks that were located by the airport and that planes came in all the time.  He also testified that, while serving in the Army, he was constantly on the rifle range shooting M60s and M15s, which affected his ears.  In this regard, he testified that he felt like his ears were stopped up and needed to pop them.  He also testified that he also went to sick call for tinnitus once or twice and has been having this problem ever since.  

The Veteran was afforded a VA audiology examination in January 2011, during which the VA examiner diagnosed bilateral sensorineural hearing loss and noted the Veteran's report of recurrent tinnitus.  The examiner opined, however, that the Veteran's hearing loss is not as likely as not caused by or a result of an event in military service, noting that hearing tests dated from September 1971 to April 1991 showed normal hearing in all thresholds.  

The VA examiner further opined that the Veteran's tinnitus is less likely as not caused by or a result of military noise exposure, noting that hearing loss was not noted in records following basic training and that hearing tests in September 1971, May 1975, March 1976, and August 1980 showed normal hearing loss bilaterally.  Instead, the examiner opined that the Veteran's tinnitus is as likely as not a symptom associated with hearing loss, as it is known to be a symptom thereof.  

While the January 2011 VA examiner provided a negative nexus opinion regarding the Veteran's hearing loss, it appears his opinion is based primarily on the lack of hearing loss shown during his periods of active military service.  However, 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Likewise, the regulation does not preclude service connection for hearing loss that first met the regulations requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60.

Because the January 2011 VA examiner based his opinion on the lack of evidence showing hearing loss during service, which is not fatal to his claim, the January 2011 VA opinion is deemed inadequate.  In this regard, the Board notes that a discussion of any post-service noise exposure, if any, may be helpful.  The Board also finds that the examiner's failure to address the competent lay evidence of tinnitus during service and continuity of such symptoms since service also renders his opinion inadequate.  In this regard, the Board notes that the evidence of continuity of symptomatology weighs against a finding that the Veteran's tinnitus is associated with his current hearing loss, which the examiner noted was not shown in service.  

Given the above, the Board finds that further medical opinion addressing  the etiology of the Veteran's current bilateral hearing loss and tinnitus is needed..  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; McLendon, supra.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to accomplishing the above-noted development, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As regards VA records, the claims file currently includes VA outpatient treatment records dated from 1991 to 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as there are likely VA treatment records dated since 2010 which may contain information or evidence relevant to the claims remaining on appeal, the AOJ should obtain all pertinent, outstanding records of evaluation and/or treatment of the Veteran since May 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating these claims.

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated since May 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the February 2011 VA examiner in connection with the knee claim..

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain further opinion from another appropriate physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo another VA examination, by an appropriate physician, if deemed necessary in the judgment of a competent medical professional .

The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to the designated individual, and the opinion/examination report  should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail. 

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the current left knee disability was caused, OR is or was aggravated by service-connected lumbar spine disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinions, the examiner must consider and discuss all in- and post-service evidence, and the Veteran's lay assertions (to include any assertions as to the onset and continuity of symptoms, which he is competent to assert). 

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for Veteran to undergo VA mental disorders examination by a psychologist or psychiatrist.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated  tests and studies (to include psychological testing, if appropriate) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all psychiatric disability(ies) deemed to currently exist  and to have validly existed at any time pertinent to the current claim on appeal, i.e., since May 2010.  To the extent possible, the examiner should attempt to reconcile the varying psychiatric diagnoses of record.

If a diagnosis of service-related PTSD is deemed appropriate, the examiner must explain must explain how the diagnostic criteria are met, to include identification of the stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and 
the verified stressor(s).  

If any acquired psychiatric disorder(s) other than PTSD is/are diagnosed, with respect to each such diagnosed disability, the examiner should indicate whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability (a) had its onset during the Veteran's active ; (b) if a psychosis, was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically-related to service, to include the alleged incident during his Air Force service when he was placed in a unit with soldiers who were deemed unqualified to service because of a suspected mental deficiency.  

For these purposes, "psychosis" includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  See 38 C.F.R. § 3.384 (2014).

In rendering the requested opinion, the examiner must consider and discuss all pertinent in- and post-service medical evidence, as well as all competent lay assertions, to include the Veteran's competent assertions as to the onset and continuity of psychiatric symptoms.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum from the November 2011 VA examiner in connection with the hearing loss claim.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain further opinion from an audiologist or appropriate physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo another VA examination, by an appropriate physician, if deemed necessary in the judgment of a competent medical professional .

The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to the designated individual, and the opinion/examination report  should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail. 

Based on consideration of the Veteran's in- and post-service history and assertions, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current bilateral sensorineural hearing loss had its onset during or is otherwise medically related to service, to particularly include in-service noise exposure, as alleged.

The examiner should also offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's military and post-service history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that his tinnitus (a) had its onset during or is otherwise medically related to service,  to particularly include in-service noise exposure, as alleged; or, if not, (b) was caused OR is aggravated (worsened beyond natural progression)  by his bilateral sensorineural hearing loss. 

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters remaining on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

9  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


